 

Case 1:19-cv-11097-GBD Document 33 Filed 08/03/20 Page 1 of 1

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID ERIC MILLER, as Administrator of the Estate
of David Humphreys Miller, et al.,

     
 
 

tion ty oc nil

eye yt | oN
Se Fe fs

 

pe co |

ERS

 

* ate

ees wee nae
nod REO 8 ¥

Plaintiffs, a — “ORDER

 

-against- 19 Civ. 11097 (GBD)
BRAD HAMLETT et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The initial conference is adjourned from August 5, 2020 to December 16, 2020 at 9:30 am.

Dated: New York, New York
August 3, 2020
SO ORDERED.

Gren, 2 Dot

GEPR . DANIELS
ed States District Judge

 

 
